Citation Nr: 1131470	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  04-13 157	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from July 1999 to May 2002.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2002 rating action that denied service connection for a low back disability, and granted service connection for migraine headaches and assigned an initial noncompensable rating from May 2002.

By decision of May 2007, the Board denied service connection for a low back disability, and remanded the matter of a higher initial rating for migraine headaches to the RO for further development of the evidence and for due process development.  The Veteran appealed the denial of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  By August 2008 Order, the Court vacated that portion of the May 2007 Board decision that denied service connection for a low back disability, and remanded the matter to the Board for compliance with instructions contained in a June 2008 Joint Motion of the appellant and the VA Secretary.

By decision of May 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).  

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's Order, the Board finds that all notice and development action needed to fairly adjudicate the claims on appeal has not been accomplished.

In May 2010, the Board remanded this case to the RO to afford the Veteran VA orthopedic and neurological examinations to determine the etiology of his low back disorder, and the extent and degree of severity of his headaches, respectively.  Appellate review discloses that notice to report for the examinations was sent to the Veteran at one of his addresses of record, that the notice was returned by the Post Office as undeliverable, and that the Veteran failed to report for the examinations.  

A review of the record discloses that the Veteran has reported living at several different addresses.  In his Substantive Appeal, he reported his address as a specific apartment on [redacted] in Port Huron, Michigan.  In June 2007, the RO sent the Veteran a notice letter to the [redacted] address, but failed to specify the apartment number, and the letter was returned by the Post Office as undeliverable due to an insufficient address.  Under the circumstances, the Board finds that due process of law requires the RO to make another attempt to afford the Veteran VA orthopedic and neurological examinations to determine the etiology of his low back disorder, and the extent and degree of severity of his headaches, respectively, and that notice to report for those examinations should be mailed to the veteran's [redacted] address specifying his apartment number.

The Veteran is hereby advised that failure to report for the scheduled VA examinations, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this appeal is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, as noted below, with notice to report to be sent to his address of record at [redacted] Port Huron, Michigan 48060.  A copy of the notice should also be sent to the veteran's representative.

2.  The RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and etiology of any current low back disability and its relationship, if any, to his military service.  The entire claims folder must be made available to and reviewed by the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (including X-rays) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should review the service and post-service medical records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed low back disability is (a) related to the veteran's military service, or (b) directly related to any symptoms that the Veteran identifies as having had in service that might not be reflected in the service medical records.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

3.  The RO should arrange for the Veteran to undergo a VA neurological examination to determine the extent and degree of severity of his migraine headaches and how they impair him functionally.  The entire claims folder must be made available to and reviewed by the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should state whether the veteran's migraine headaches are manifested by (a) characteristic prostrating attacks averaging less than one in 2 months over the last several months; (b) characteristic prostrating attacks averaging at least one in 2 months over the last several months; (c) characteristic prostrating attacks occurring on an average once a month over the last several months; or (d) very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The doctor should also comment on the extent and degree that the headaches impair the Veteran industrially.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of such examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for any scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
7.  If the service connection claim is denied, and unless higher rating claim on appeal is granted to the veteran's satisfaction, the RO must furnish him and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

